UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2017 Date of reporting period:	August 1, 2016 — January 31, 2017 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Strategic Volatility Equity Fund Semiannual report 1 | 31 | 17 Message from the Trustees 1 Interview with your fund’s portfolio managers 3 Your fund’s performance 9 Your fund’s expenses 11 Terms and definitions 13 Other information for shareholders 14 Financial statements 15 Consider these risks before investing: Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific company, sector, or industry. There may be times when stocks in the fund’s portfolio exhibit higher volatility than we expect, are not correlated with market movements as we expect, or underperform the markets. By selling covered call options, the fund limits its opportunity to profit from an increase in the price of the underlying portfolio securities, but continues to bear the risk of a decline in the value of these securities. The fund also risks losing all or part of the cash paid for purchasing put options. Our use of leverage obtained through derivatives may increase the fund’s risk of loss by increasing investment exposure. You can lose money by investing in the fund. Message from the Trustees March 13, 2017 Dear Fellow Shareholder: In the early weeks of 2017, investor sentiment generally brightened at the prospect of moving beyond the challenges of the past year, when political uncertainty, among other issues, tested global financial markets. As stock markets delivered modest gains, the exuberance that greeted the new year calmed somewhat as investors reconsidered a number of ongoing macroeconomic risks. In addition, many bond investors remained cautious as the potential for inflation increased. As always, we believe investors should continue to focus on time-tested strategies: maintain a well-diversified portfolio, keep a long-term view, and do not overreact to short-term market fluctuations. To help ensure that your portfolio is aligned with your individual goals, time horizon, and tolerance for risk, we also believe it is a good idea to speak regularly with your financial advisor. In today’s environment, we favor the investment approach practiced at Putnam — active strategies based on fundamental research. Putnam portfolio managers, backed by a network of global analysts, bring years of experience to navigating changing market conditions and pursuing investment opportunities. In the following pages, you will find an overview of your fund’s performance for the reporting period ended January 31, 2017, as well as an outlook for the coming months. Thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See below and pages 9–10 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, but cumulative. This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 1/31/17. See above and pages 9–10 for additional fund performance information. Index descriptions can be found on page 13. 2 Strategic Volatility Equity Fund Rob is Chief Investment Officer, Global Asset Allocation, at Putnam. He holds an M.B.A. from New York University Stern School of Business and a B.A. from Tufts University. Rob joined Putnam in 1997 and has been in the investment industry since 1990. Adrian has an M.B.A. from the University of Pennsylvania Wharton School and an A.B. from Harvard University. Adrian has been in the investment industry since he first joined Putnam in 2003. How would you describe the investment environment for stocks during the six - month reporting period ended January31, 2017? ROB It was a generally good environment for stocks, but the period also saw its ups and downs. It began on the heels of the “Brexit” referendum in the United Kingdom, by which voters voiced their desire for Britain to leave the European Union. After a short period of global panic in the immediate aftermath of the Brexit vote, equity investors assimilated the news, discounted it on the basis of solid growth in the U.S. economy, and became buyers of U.S. stocks. Thus, equity markets began to rally in July and continued to advance during the late summer of 2016. As the U.S. presidential campaign began to heat up in the early fall, however, equity investors took a break from buying, and amid the uncertainties of the colorful presidential campaign, the markets basically moved sideways. The mood changed following the surprise election of Donald Trump in early November, as equity investors reacted quite favorably in anticipation of the new administration’s pro-growth, deregulation, and tax-reform policy initiatives. From the election through the end of the period, Strategic Volatility Equity Fund 3 Allocations are shown as a percentage of the fund’s net assets as of 1/31/17. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 1/31/17. Short-term investments and derivatives, if any, are excluded. Holdings may vary over time. 4 Strategic Volatility Equity Fund equity markets ran quite strongly, achieving all-time highs. Concurrent with the market’s advance, a significant sector rotation also took place as investors digested the possibility of new federal infrastructure spending, which helped propel the prospects of companies in the industrials sector. Expectations for deregulation provided impetus for the financials sector, which helped drive many bank stocks higher. On the flip side of this rotation, interest-rate-sensitive sectors such as utilities, consumer staples, and real estate all fell out of favor. This was exacerbated by the mid-December decision of the U.S. Federal Reserve to raise its federal funds target rate by 25 basis points, or one-quarter of one percent. Furthermore, the Fed signaled that it might continue gradually raising the federal funds rate in an effort to curb inflation if the U.S. economy continued to accelerate. For the six months ended January31, 2017, the S&P 500 Index, a broad measure of U.S. stock market performance, advanced 5.96%. The market’s sector rotation rewarded the more pro-cyclical segments of the economy, with financial, information technology, and industrial stocks putting up the strongest returns. Meanwhile, the more-defensive sectors of the economy struggled, as reflected by the single-digit negative returns of stocks in the real estate, health-care, and telecommunication services sectors. How did Putnam Strategic Volatility Equity Fund perform during the reporting period? ADRIAN The fund had a small positive return, but — as might be expected during a period when there was not a great deal of volatility in the equity markets — it underperformed the broader market, as measured by the S&P 500 Index. Furthermore, the fund’s strategic use of leverage, which we employ in an effort to achieve a better return than average, helped performance only marginally. For the six months ended January31, 2017, the fund’s class A shares before sales charge returned 0.54%, compared with the 5.96% advance of the S&P 500 benchmark. The most significant factors in the fund’s underperformance were stock selection and the index “put” option strategy that we employed in an effort to give the fund downside protection in the event of sharply falling stock prices. The fund’s “call-writing” strategy — which earns premiums in exchange for selling potential upside performance — also detracted, albeit to a minimal degree. While the fund’s modest return was well shy of its benchmark, it was within our range of expectations given our investment strategy, which favors low-volatility securities and also seeks to protect against downside risk through the use of its options overlay discipline. As co-managers, Rob and I run the fund on a sector-neutral basis. This means that we maintain the fund’s sector allocations in line with those of the S&P 500 Index. We do not seek to generate excess returns for the fund by overemphasizing or underemphasizing our investments in different economic sectors. Instead, we seek excess performance through the process of individual stock selection, making use of both quantitative and qualitative research and analysis to assemble a portfolio of low-beta, or low-risk, equity securities that we believe will replicate the broad market’s performance but with lower volatility. Our strategy of investing in stocks that tend to exhibit less volatility than the broader market did not prove beneficial to the fund’s relative results during the period, nor did the fund’s options overlay strategies, which worked against us during a period when the stock market rallied to all-time highs. How were derivatives used during the period? ROB We wrote and purchased options in an effort to generate additional income for the portfolio and manage downside risks. We also used total return swaps to gain exposure to specific sectors or industries. While total return Strategic Volatility Equity Fund 5 swaps had a positive impact on fund performance, these gains were offset by the negative impact of our options strategies. Could you describe in greater detail how options strategies detracted from the fund’s relative performance? ROB The fund implements an underlying options strategy in an effort to reduce volatility in the portfolio and smooth out its long-term performance. To execute this strategy, we write (or sell) short-term index “call” options on the S&P 500. In so doing, the fund earns a cash premium, but it forgoes the potential of realizing unusually high returns in the short term, should they occur. This call-writing strategy is negatively correlated to equity returns, but can detract from relative performance when equity returns rise sharply, as they did in the market rally following the U.S. presidential election in November2016. In addition, we buy long-term index “put” options for the fund. Puts — which give us the right to sell assets at an agreed-upon price — are expensive to purchase and thus can reduce returns, but they also can provide tail-risk protection and can lower volatility enough to improve the portfolio’s risk-adjusted return. In essence, our dual options strategy allows us to sell some potential upside performance in order to provide greater downside protection in the event of broad losses at the index level. Unfortunately, the fund’s options strategies proved to be a drag on our results versus the S&P 500 Index during the six-month period. The significant expense of buying downside protection via the put-option strategy weighed heavily on the fund’s return during a period when the market was advancing. At the same time, albeit to a lesser extent, the fund’s call-writing strategy put a lid on realizing the full measure of gains during the periods when the market rallied strongly. As co-managers, Adrian and I actively manage our options strategies to reflect our current expectations of market volatility, and we adjust our use of these strategies based on anticipated changes with the intention of smoothing out the effects of the market’s inevitable ups and downs over time. This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. Data in the chart reflect a new classification methodology put into effect on 9/1/16. 6 Strategic Volatility Equity Fund Stock selection also held back relative performance. Which holdings were the most notable detractors? ADRIAN While low-beta stocks have performed well for the fund in the past, they had a pretty rough go of it during the equity market rally of the most recent six-month period. The largest individual detractor from performance was the fund’s significant overweight position in McKesson Corporation, a longtime holding of the fund. McKesson is the largest U.S. distributor of pharmaceuticals, and its stock price took a big hit in the fall of 2016 after the company reported lower-than-expected earnings. Not holding positions in Bank of America or JPMorgan Chase also detracted. These two large components of the S&P 500 Index tend to be higher-beta stocks within the financials sector, which is one reason we decided not to hold them in our low-beta fund. By having neither position, however, the fund missed participating in the strong upside moves of these stocks, which — along with much of the financials sector — performed very well after the presidential election and the expectation of industry deregulation under the new administration. A large overweight position in Dollar General, the chain of off-price retail stores, was an additional drag on the fund’s relative performance. Like McKesson, Dollar General saw its share price drop after reporting weaker-than-expected financial results. Although both of these low-beta stocks performed poorly during the period, they remain core constituents of the portfolio. Where did the fund have better performance? ROB As Adrian mentioned, we run the fund on a sector-neutral basis. So while not holding some of the higher-beta names in the financials sector hurt fund performance during the post-election rally, the fund was well represented in the sector and still benefited from the rising tide experienced by financials as a whole. The fund’s largest contributor to relative performance was its substantial overweight position in PNC Financial Services, a regional banking company that performed very well during the period. An out-of-benchmark position in Voya Financial, a U.S. investment, retirement, and insurance company, also made a strong contribution to relative performance. A large overweight position in semiconductor equipment and services supplier Applied Materials was a solid contributor as well. The company benefited from growing demand for its products from makers of smartphones, which was reflected in strong earnings growth and solid gains in its stock price. Not holding a position in global biopharmaceutical company Bristol-Myers Squibb, a large component of the benchmark index, also contributed to the fund’s relative performance. By not holding a stake in Bristol-Myers Squibb and a handful of other health-care names, we dodged the negative results of the sector shift away from health care that occurred during the period, especially following the surprise result of the U.S. presidential election and its prospects for significant changes to federal health-care policy. What is your outlook for the equity markets over the next several months? ADRIAN The post-election rally since last fall created a lot of dispersion in the market, which I believe may help active managers outperform. Underneath that favorable environment, however, I believe there are a number of relevant macroeconomic factors that bear watching. For example, the Fed has signaled its intentions with regard to the likely path of Strategic Volatility Equity Fund 7 interest rates, so the market will be looking to price-in the possibility of perhaps two to three additional rate hikes during the 2017 calendar year. What effect such rate hikes would have on U.S. economic growth and the strength of the U.S. dollar will attract much attention as the year continues to unfold. We will be keeping a close eye on upcoming elections in Europe, beginning with the one in France this spring and later in Germany. If the populism theme that seems to have dominated the Brexit vote and the U.S. election carries on in continental Europe, we believe it could have far-reaching implications for the ultimate viability of the eurozone. We believe that investors in the United States will now be focusing on how successful the new administration will be in accomplishing its campaign promises around deregulation, tax reform, and infrastructure spending. On the potentially more worrisome side, we will be watching the extent to which U.S. trade policy becomes more protectionist under the Trump administration. On the one hand, efforts to bring more economic activity back to the United States could help domestic growth improve; on the other, there is the worry that such protectionism might trigger other events, like a series of trade wars, which could stall domestic economic growth. A good deal of uncertainty remains as we look further out into 2017. Although we’ve recently seen major U.S. stock indexes touch record highs, this bull market has been running for eight years now, making it historically one of the longer runs of stock market strength. Should equity markets begin to roll over, we think the fund and its sector-neutral, low-beta stock selection strategy will be well positioned. Gentlemen, thank you for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. 8 Strategic Volatility Equity Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended January 31, 2017, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 1/31/17 Annual Annual Life of fund average 3 years average 1 year 6 months Class A (3/18/13) Before sales charge 29.60% 6.93% 18.49% 5.82% 10.55% 0.54% After sales charge 22.15 5.31 11.68 3.75 4.20 –5.24 Class B (3/18/13) Before CDSC 25.82 6.12 15.78 5.00 9.66 0.05 After CDSC 22.82 5.46 12.78 4.09 4.66 –4.73 Class C (3/18/13) Before CDSC 25.83 6.12 15.81 5.01 9.71 0.08 After CDSC 25.83 6.12 15.81 5.01 8.71 –0.88 Class M (3/18/13) Before sales charge 27.06 6.39 16.69 5.28 9.94 0.18 After sales charge 22.62 5.41 12.60 4.04 6.09 –3.32 Class Y (3/18/13) Net asset value 30.72 7.17 19.32 6.06 10.72 0.52 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Strategic Volatility Equity Fund 9 Comparative index returns For periods ended 1/31/17 Annual Annual Life of fund average 3 years average 1 year 6 months S&P 500 Index 59.19% 12.77% 36.20% 10.85% 20.04% 5.96% Lipper Large-Cap Core Funds category 49.87 10.98 28.90 8.80 18.23 5.66 average * Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, and life-of-fund periods ended 1/31/17, there were 897, 872, 792, and 757 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 1/31/17 Distributions Class A Class B Class C Class M Class Y Number 1 1 1 1 1 Income $0.527 $0.484 $0.467 $0.478 $0.555 Capital gains — Total Before After Net Net Before After Net sales sales asset asset sales sales asset Share value charge charge value value charge charge value 7/31/16 $11.04 $11.71 $10.84 $10.82 $10.93 $11.33 $11.07 1/31/17 10.57 11.21 10.36 10.36 10.47 10.85 10.57 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 12/31/16 Annual Annual Life of fund average 3 years average 1 year 6 months Class A (3/18/13) Before sales charge 28.98% 6.96% 14.60% 4.65% 6.73% 2.10% After sales charge 21.57 5.30 8.01 2.60 0.60 –3.77 Class B (3/18/13) Before CDSC 25.45 6.17 12.17 3.90 5.92 1.83 After CDSC 22.45 5.50 9.25 2.99 0.92 –3.04 Class C (3/18/13) Before CDSC 25.34 6.15 12.09 3.88 5.85 1.66 After CDSC 25.34 6.15 12.09 3.88 4.85 0.69 Class M (3/18/13) Before sales charge 26.58 6.43 12.96 4.15 6.21 1.85 After sales charge 22.15 5.43 9.00 2.92 2.49 –1.72 Class Y (3/18/13) Net asset value 30.22 7.23 15.51 4.92 7.00 2.26 See the discussion following the fund performance table on page 9 for information about the calculation of fund performance. 10 Strategic Volatility Equity Fund Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class Y Net expenses for the fiscal year ended 7/31/16 *† 1.20% 1.95% 1.95% 1.70% 0.95% Total annual operating expenses for the fiscal year ended 7/31/16 † 2.69% 3.44% 3.44% 3.19% 2.44% Annualized expense ratio for the six-month period ended 1/31/17 ‡ 1.16% 1.91% 1.91% 1.66% 0.91% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 11/30/17. † Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective 9/1/16. ‡ Includes a decrease of 0.14% from annualizing the performance fee adjustment for the six months ended 1/31/17. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 8/1/16 to 1/31/17. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class Y Expenses paid per $1,000 *† $5.86 $9.63 $9.63 $8.38 $4.60 Ending value (after expenses) $1,005.40 $1,000.50 $1,000.80 $1,001.80 $1,005.20 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 1/31/17. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Strategic Volatility Equity Fund 11 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 1/31/17, use the following calculation method. To find the value of your investment on 8/1/16, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class Y Expenses paid per $1,000 *† $5.90 $9.70 $9.70 $8.44 $4.63 Ending value (after expenses) $1,019.36 $1,015.58 $1,015.58 $1,016.84 $1,020.62 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 1/31/17. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 12 Strategic Volatility Equity Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Strategic Volatility Equity Fund 13 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2016, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of January 31, 2017, Putnam employees had approximately $465,000,000 and the Trustees had approximately $135,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 14 Strategic Volatility Equity Fund Financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Strategic Volatility Equity Fund 15 The fund’s portfolio 1/31/17 (Unaudited) COMMON STOCKS (93.4%)* Shares Value Aerospace and defense (4.7%) BWX Technologies, Inc. 321 $13,318 General Dynamics Corp. 360 65,189 L3 Technologies, Inc. 115 18,249 Northrop Grumman Corp. 473 108,355 Raytheon Co. 755 108,841 Air freight and logistics (1.7%) United Parcel Service, Inc. Class B 1,038 113,277 Airlines (0.4%) Southwest Airlines Co. 559 29,241 Banks (5.5%) Associated Banc-Corp. 210 5,313 PNC Financial Services Group, Inc. (The) 938 112,991 Popular, Inc. (Puerto Rico) 383 17,017 SunTrust Banks, Inc. 699 39,717 TCF Financial Corp. 669 11,607 U.S. Bancorp 894 47,069 Wells Fargo & Co. 2,156 121,447 Western Alliance Bancorp † 226 11,160 Beverages (0.3%) Constellation Brands, Inc. Class A 58 8,686 PepsiCo, Inc. 85 8,821 Capital markets (1.2%) Bank of New York Mellon Corp. (The) 800 35,784 Intercontinental Exchange, Inc. 658 38,401 MSCI, Inc. 103 8,523 Chemicals (1.0%) Ashland Global Holdings, Inc. 103 12,260 Scotts Miracle-Gro Co. (The) Class A 123 11,312 Sherwin-Williams Co. (The) 141 42,837 Commercial services and supplies (1.2%) Waste Management, Inc. 1,191 82,775 Communications equipment (3.4%) Cisco Systems, Inc. 4,455 136,858 Juniper Networks, Inc. 2,640 70,699 Motorola Solutions, Inc. 266 21,469 Consumer finance (1.8%) Ally Financial, Inc. 907 19,156 Capital One Financial Corp. 536 46,841 Discover Financial Services 745 51,614 16 Strategic Volatility Equity Fund COMMON STOCKS (93.4%)* cont . Shares Value Containers and packaging (1.4%) Avery Dennison Corp. 533 $38,920 Bemis Co., Inc. 273 13,301 Berry Plastics Group, Inc. † 282 14,390 Crown Holdings, Inc. † 292 15,818 Sonoco Products Co. 226 12,419 Distributors (0.1%) Pool Corp. 91 9,606 Diversified consumer services (0.3%) ServiceMaster Global Holdings, Inc. † 536 19,821 Diversified financial services (1.6%) Berkshire Hathaway, Inc. Class B † 383 62,866 Voya Financial, Inc. 1,030 41,427 Diversified telecommunication services (2.7%) AT&T, Inc. 1,039 43,804 Verizon Communications, Inc. 2,759 135,219 Electric utilities (2.9%) American Electric Power Co., Inc. 622 39,845 Eversource Energy 268 14,826 Great Plains Energy, Inc. 452 12,453 PG&E Corp. 978 60,528 Southern Co. (The) 1,021 50,468 Westar Energy, Inc. 247 13,508 Electronic equipment, instruments, and components (0.2%) Fitbit, Inc. Class A † 1,709 10,271 Energy equipment and services (2.3%) Dril-Quip, Inc. † 93 5,785 Schlumberger, Ltd. 1,483 124,142 TechnipFMC PLC (United Kingdom) † 791 26,593 Equity real estate investment trusts (REITs) (2.1%) Brandywine Realty Trust R 393 6,327 Corporate Office Properties Trust R 224 7,128 Equity Commonwealth † R 332 10,239 Equity Lifestyle Properties, Inc. R 106 7,838 Equity One, Inc. R 222 6,924 Equity Residential Trust R 493 29,960 Highwoods Properties, Inc. R 203 10,436 Liberty Property Trust R 245 9,406 Macerich Co. (The) R 184 12,639 Mid-America Apartment Communities, Inc. R 73 6,931 Public Storage R 32 6,880 Regency Centers Corp. R 199 13,876 Strategic Volatility Equity Fund 17 COMMON STOCKS (93.4%)* cont . Shares Value Equity real estate investment trusts (REITs) cont . Retail Properties of America, Inc. Class A R 338 $5,060 Weingarten Realty Investors R 156 5,558 Food and staples retail (2.2%) CVS Health Corp. 950 74,870 Sysco Corp. 1,306 68,513 US Foods Holding Corp. † 133 3,618 Food products (2.1%) General Mills, Inc. 1,071 66,916 Hershey Co. (The) 710 74,884 Health-care equipment and supplies (1.3%) C.R. Bard, Inc. 119 28,242 Intuitive Surgical, Inc. † 85 58,879 Health-care providers and services (4.0%) AmerisourceBergen Corp. 342 29,850 DaVita Inc. † 614 39,143 McKesson Corp. 495 68,879 UnitedHealth Group, Inc. 795 128,870 Hotels, restaurants, and leisure (2.1%) Aramark 216 7,309 Hyatt Hotels Corp. Class A † 225 12,310 McDonald’s Corp. 926 113,500 Vail Resorts, Inc. 33 5,661 Household products (2.0%) Church & Dwight Co., Inc. 316 14,290 Clorox Co. (The) 71 8,520 Colgate-Palmolive Co. 1,093 70,586 Kimberly-Clark Corp. 89 10,781 Procter & Gamble Co. (The) 349 30,572 Industrial conglomerates (1.6%) Carlisle Cos., Inc. 95 10,365 Honeywell International, Inc. 793 93,828 Insurance (3.3%) Aflac, Inc. 449 31,426 Alleghany Corp. † 14 8,562 Allstate Corp. (The) 170 12,786 American Financial Group, Inc. 108 9,306 Aspen Insurance Holdings, Ltd. 245 13,818 Assured Guaranty, Ltd. 244 9,494 Everest Re Group, Ltd. 104 22,873 Hanover Insurance Group, Inc. (The) 75 6,296 Marsh & McLennan Cos., Inc. 699 47,546 18 Strategic Volatility Equity Fund COMMON STOCKS (93.4%)* cont . Shares Value Insurance cont . Reinsurance Group of America, Inc. 129 $16,186 Travelers Cos., Inc. (The) 381 44,874 Internet software and services (4.2%) Alphabet, Inc. Class A † 208 170,600 CommerceHub, Inc. Ser. C † 397 5,788 eBay, Inc. † 3,251 103,479 IT Services (5.7%) Amdocs, Ltd. 432 25,363 Automatic Data Processing, Inc. 1,094 110,483 Broadridge Financial Solutions, Inc. 314 20,890 CoreLogic, Inc. † 275 9,699 Fiserv, Inc. † 566 60,805 Genpact, Ltd. † 413 10,193 Paychex, Inc. 1,478 89,109 Vantiv, Inc. Class A † 989 61,555 Leisure products (0.6%) Hasbro, Inc. 496 40,925 Life sciences tools and services (2.2%) Agilent Technologies, Inc. 470 23,016 Charles River Laboratories International, Inc. † 99 7,999 Thermo Fisher Scientific, Inc. 696 106,063 VWR Corp. † 170 4,405 Waters Corp. † 52 7,366 Machinery (0.4%) Allison Transmission Holdings, Inc. 839 29,348 Media (3.2%) CBS Corp. Class B (non-voting shares) 714 46,046 Comcast Corp. Class A 665 50,154 Interpublic Group of Cos., Inc. (The) 1,277 30,048 John Wiley & Sons, Inc. Class A 127 6,998 Madison Square Garden Co. (The) Class A † 30 5,270 News Corp. Class B 344 4,352 Omnicom Group, Inc. 48 4,111 Twenty-First Century Fox, Inc. 2,151 67,498 Metals and mining (0.2%) Reliance Steel & Aluminum Co. 186 14,815 Mortgage real estate investment trusts (REITs) (2.0%) AGNC Investment Corp. R 3,021 56,402 Annaly Capital Management, Inc. R 2,768 28,289 Chimera Investment Corp. R 1,219 21,491 Strategic Volatility Equity Fund 19 COMMON STOCKS (93.4%)* cont . Shares Value Mortgage real estate investment trusts (REITs) cont . MFA Financial, Inc. R 1,555 $12,269 Two Harbors Investment Corp. R 1,563 13,708 Multi-utilities (0.2%) NiSource, Inc. 678 15,167 Multiline retail (1.1%) Dollar General Corp. 1,038 76,625 Oil, gas, and consumable fuels (3.3%) Exxon Mobil Corp. 2,216 185,895 Phillips 66 331 27,016 World Fuel Services Corp. 204 9,074 Personal products (0.1%) Coty, Inc. Class A 241 4,627 Pharmaceuticals (5.5%) Johnson & Johnson 1,539 174,292 Merck & Co., Inc. 920 57,031 Pfizer, Inc. 4,261 135,202 Semiconductors and semiconductor equipment (2.5%) Applied Materials, Inc. 2,723 93,263 Texas Instruments, Inc. 1,022 77,202 Software (1.5%) Intuit, Inc. 315 37,353 Microsoft Corp. 595 38,467 Synopsys, Inc. † 420 26,414 Specialty retail (3.4%) AutoZone, Inc. † 103 74,673 Home Depot, Inc. (The) 111 15,271 Lowe’s Cos., Inc. 1,172 85,650 TJX Cos., Inc. (The) 693 51,920 Technology hardware, storage, and peripherals (1.2%) Apple, Inc. 670 81,305 Textiles, apparel, and luxury goods (0.3%) Carter’s, Inc. 124 10,385 PVH Corp. 98 9,193 Tobacco (2.1%) Altria Group, Inc. 1,932 137,520 Philip Morris International, Inc. 39 3,749 20 Strategic Volatility Equity Fund COMMON STOCKS (93.4%)* cont . Shares Value Water utilities (0.3%) American Water Works Co., Inc. 269 $19,755 Total common stocks (cost $5,469,177) Expiration PURCHASED OPTIONS date/strike Contract OUTSTANDING (2.0%)* price amount Value SPDR S&P rust (Put) Jan-18/$195.00 $6,361 $33,706 SPDR S&P rust (Put) Dec-17/195.00 7,459 35,904 SPDR S&P rust (Put) Nov-17/186.00 7,593 21,944 SPDR S&P rust (Put) Oct-17/183.00 7,321 17,079 SPDR S&P rust (Put) Sep-17/180.00 7,212 12,723 SPDR S&P rust (Put) Aug-17/183.00 7,701 12,120 Total purchased options outstanding (cost $264,185) SHORT-TERM INVESTMENTS (5.9%)* Shares Value Putnam Short Term Investment Fund 0.74% L 183,537 $183,537 State Street Institutional U.S. Government Money Market Fund, Premier Class 0.47% P 210,000 210,000 Total short-term investments (cost $393,537) TOTAL INVESTMENTS Total investments (cost $6,126,899) Key to holding’s abbreviations ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from August 1, 2016 through January 31, 2017 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $6,705,589. † This security is non-income-producing. L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $916 to cover certain derivative contracts. WRITTEN OPTIONS OUTSTANDING at 1/31/17 (premiums $1,636) (Unaudited) Expiration Contract date/strike price amount Value SPDR S&P rust (Call) Feb-17/$235.00 $6,543 $916 Total Strategic Volatility Equity Fund 21 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/17 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Citibank, N.A. baskets 22 $— 12/1/17 (3 month USD- A basket (CGPUTQL2) $111,482 LIBOR-BBA plus of common stocks 0.37%) Total $— ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks * : Consumer discretionary $747,326 $—­ $—­ Consumer staples 586,953 —­ —­ Energy 378,505 —­ —­ Financials 1,026,259 —­ —­ Health care 869,237 —­ —­ Industrials 672,786 —­ —­ Information technology 1,261,265 —­ —­ Materials 176,072 —­ —­ Real estate 139,202 —­ —­ Telecommunication services 179,023 —­ —­ Utilities 226,550 —­ —­ Total common stocks —­ —­ Purchased options outstanding —­ 133,476 —­ Short-term investments 393,537 —­ —­ Totals by level $—­ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Written options outstanding $—­ $(916) $—­ Total return swap contracts —­ 111,482 —­ Totals by level $—­ $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in Note 1), did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The accompanying notes are an integral part of these financial statements. 22 Strategic Volatility Equity Fund Statement of assets and liabilities 1/31/17 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $5,943,362) $6,606,654 Affiliated issuers (identified cost $183,537) (Notes 1 and 5) 183,537 Dividends, interest and other receivables 8,624 Receivable for shares of the fund sold 872 Receivable for investments sold 1,636 Receivable from Manager (Note 2) 18,128 Unrealized appreciation on OTC swap contracts (Note 1) 111,482 Prepaid assets 49,671 Total assets LIABILITIES Payable for shares of the fund repurchased 22,159 Payable for custodian fees (Note 2) 14,019 Payable for investor servicing fees (Note 2) 1,644 Payable for Trustee compensation and expenses (Note 2) 271 Payable for administrative services (Note 2) 72 Payable for distribution fees (Note 2) 1,376 Payable for auditing and tax fees 14,800 Written options outstanding, at value (premiums $1,636) (Notes 1 and 3) 916 Collateral on certain derivative contracts, at value (Note 1) 210,000 Other accrued expenses 9,758 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $6,869,814 Undistributed net investment income (Note 1) 27,093 Accumulated net realized loss on investments (Note 1) (966,812) Net unrealized appreciation of investments 775,494 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($4,431,591 divided by 419,437 shares) $10.57 Offering price per class A share (100/94.25 of $10.57) * $11.21 Net asset value and offering price per class B share ($92,914 divided by 8,966 shares) ** $10.36 Net asset value and offering price per class C share ($326,120 divided by 31,474 shares) ** $10.36 Net asset value and redemption price per class M share ($79,854 divided by 7,627 shares) $10.47 Offering price per class M share (100/96.50 of $10.47) * $10.85 Net asset value, offering price and redemption price per class Y share ($1,775,110 divided by 167,863 shares) $10.57 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Strategic Volatility Equity Fund 23 Statement of operations Six months ended 1/31/17 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $13) $82,164 Interest (including interest income of $272 from investments in affiliated issuers) (Note 5) 272 Securities lending (net of expenses) (Notes 1 and 5) 145 Total investment income EXPENSES Compensation of Manager (Note 2) 21,693 Investor servicing fees (Note 2) 5,553 Custodian fees (Note 2) 5,669 Distribution fees (Note 2) 8,196 Administrative services (Note 2) 128 Reports to shareholders 4,584 Auditing and tax fees 7,389 Legal 5,317 Blue sky expense 28,979 Other 209 Fees waived and reimbursed by Manager (Note 2) (45,717) Total expenses Expense reduction (Note 2) (14) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (175,918) Net realized loss on swap contracts (Note 1) (18,218) Net realized loss on written options (Notes 1 and 3) (7,922) Net unrealized appreciation of investments, swap contracts and written options during the period 176,657 Net loss on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 24 Strategic Volatility Equity Fund Statement of changes in net assets DECREASE IN NET ASSETS Six months ended 1/31/17* Year ended 7/31/16 Operations Net investment income $40,595 $132,777 Net realized loss on investments (202,058) (192,381) Net unrealized appreciation (depreciation) of investments 176,657 (141,750) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (225,045) (493) Class B (4,146) — Class C (14,887) — Class M (3,486) — Class Y (99,897) (9,605) Net realized short-term gain on investments Class A — (84,705) Class B — (1,015) Class C — (3,928) Class M — (1,133) Class Y — (56,970) From net realized long-term gain on investments Class A — (67,468) Class B — (808) Class C — (3,129) Class M — (903) Class Y — (45,378) Decrease from capital share transactions (Note 4) (797,454) (1,575,792) Total decrease in net assets NET ASSETS Beginning of period 7,835,310 9,887,991 End of period (including undistributed net investment income of $27,093 and $333,959, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. Strategic Volatility Equity Fund 25 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS LESS DISTRIBUTIONS RATIOS AND SUPPLEMENTAL DATA Ratio Ratio of net Net asset Net realized of expenses investment value, and unrealized Total from From net From Net asset Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment investment net realized gain Total value, end at net asset end of period netassets to average turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ on investments­ distributions of period­ value (%) b (in thousands) (%) c,d net assets (%) d (%) Class A­ January 31, 2017 ** $11.04­ .06­ —­ e .06­ (.53) —­ $10.57­ * $4,432­ .59 * .53 * — * July 31, 2016­ 11.38­ .16­ (.19) —­ e (.31) 11.04­ 4,806­ 1.20­ 1.51­ 127­ July 31, 2015­ 11.00­ .10­ 1.07­ 1.17­ (.79) —­ e 11.38­ 10.83­ 5,503­ 1.21­ .92­ 108­ July 31, 2014­ 10.35­ .08­ 1.19­ 1.27­ (.62) —­ 11.00­ 12.53­ 4,269­ 1.26­ .75­ 68­ July 31, 2013 † 10.00­ .02­ .33­ .35­ —­ —­ —­ 10.35­ 3.50 * 3,090­ .49 * .18 * 21 * Class B­ January 31, 2017 ** $10.84­ .01­ (.01) —­ e (.48) —­ $10.36­ * $93­ .96 * .14 * — * July 31, 2016­ 11.25­ .08­ (.18) —­ (.31) 10.84­ 51­ 1.95­ .79­ 127­ July 31, 2015­ 10.93­ .02­ 1.05­ 1.07­ (.75) —­ e 11.25­ 9.91­ 81­ 1.96­ .16­ 108­ July 31, 2014­ 10.32­ —­ e 1.19­ 1.19­ (.58) —­ 10.93­ 11.74­ 48­ 2.01­ (.03) 68­ July 31, 2013 † 10.00­ (.01) .33­ .32­ —­ —­ —­ 10.32­ * 21­ .76 * (.09) * 21 * Class C­ January 31, 2017 ** $10.82­ .02­ (.01) .01­ (.47) —­ $10.36­ * $326­ .96 * .15 * — * July 31, 2016­ 11.24­ .07­ (.18) —­ (.31) 10.82­ 341­ 1.95­ .70­ 127­ July 31, 2015­ 10.89­ .02­ 1.05­ 1.07­ (.72) —­ e 11.24­ 9.99­ 289­ 1.96­ .14­ 108­ July 31, 2014­ 10.32­ —­ e 1.18­ 1.18­ (.61) —­ 10.89­ 11.74­ 162­ 2.01­ —­ f 68­ July 31, 2013 † 10.00­ (.01) .33­ .32­ —­ —­ —­ 10.32­ * 16­ .76 * (.08) * 21 * Class M­ January 31, 2017 ** $10.93­ .03­ (.01) .02­ (.48) —­ $10.47­ * $80­ .84 * .28 * — * July 31, 2016­ 11.31­ .10­ (.17) —­ (.31) 10.93­ 83­ 1.70­ .97­ 127­ July 31, 2015­ 10.97­ .05­ 1.05­ 1.10­ (.76) —­ e 11.31­ 10.14­ 75­ 1.71­ .43­ 108­ July 31, 2014­ 10.33­ .02­ 1.20­ 1.22­ (.58) —­ 10.97­ 12.05­ 68­ 1.76­ .20­ 68­ July 31, 2013 † 10.00­ —­ e .33­ .33­ —­ —­ —­ 10.33­ 3.30 * 10­ .67 * — *f 21 * Class Y­ January 31, 2017 ** $11.07­ .07­ (.01) .06­ (.56) —­ $10.57­ * $1,775­ .46 * .67 * — * July 31, 2016­ 11.40­ .19­ (.18) .01­ (.03) (.31) 11.07­ .21­ 2,554­ .95­ 1.82­ 127­ July 31, 2015­ 11.02­ .13­ 1.07­ 1.20­ (.82) —­ e 11.40­ 11.04­ 3,939­ .96­ 1.16­ 108­ July 31, 2014­ 10.36­ .11­ 1.18­ 1.29­ (.63) —­ 11.02­ 12.81­ 2,010­ 1.01­ .99­ 68­ July 31, 2013 † 10.00­ .03­ .33­ .36­ —­ —­ —­ 10.36­ * 878­ .39 * .30 * 21 * * Not annualized. ** Unaudited. † For the period March 18, 2013 (commencement of operations) to July 31, 2013. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets January 31, 2017 0.62% July 31, 2016 1.56 July 31, 2015 1.58 July 31, 2014 3.40 July 31, 2013 2.69 e Amount represents less than $0.01 per share. f Amount represents less than 0.01%. The accompanying notes are an integral part of these financial statements. 26 Strategic Volatility Equity Fund Strategic Volatility Equity Fund 27 Notes to financial statements 1/31/17 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from August 1, 2016 through January 31, 2017. Putnam Strategic Volatility Equity Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek a total return in excess of that of the U.S. equity markets, but with comparable volatility, over a market cycle (generally at least three years or more). The fund invests mainly in common stocks of large U.S. companies across all sectors. Under normal circumstances, the fund invests at least 80% its net assets in equity investments. This policy may be changed only after 60 days’ notice to shareholders. The fund expects to allocate its investments across sectors so that the fund’s portfolio approximately reflects sector weightings across the broader equity markets. Within each sector, the fund generally focuses its investments on those stocks that Putnam Management believes are likely to have lower sensitivity to broader market or sector movements. Putnam Management refers to these stocks as “low beta” stocks. Beta is a measurement of a stock’s anticipated sensitivity to price movements in a particular market, as measured by a market or sector index. A stock with a beta higher than 1.0 is generally expected to be more volatile than the index, and a stock with a beta of less than 1.0 should be less volatile than the index and may be expected to rise and fall in price more slowly than the market or sector. Putnam Management generally emphasizes investments within each sector in low beta stocks (measured relative to the S&P 500 Index) because Putnam Management believes that, over a full market cycle (generally at least three years or more), a portfolio of low beta stocks combined with the options, total return swaps, and other derivative strategies described below, may be able to earn investment returns in excess of market returns, but with volatility comparable to the market, thus earning an attractive risk-adjusted return relative to the market. The fund intends to invest in total return swaps on market indices, the fund’s individual portfolio securities, or baskets of securities, and in other derivatives to increase the fund’s exposure to low beta stocks, which will create investment leverage. The fund intends to write (sell) call options, generally on equity indices but also on individual portfolio securities. The fund sells call options to earn premium income. Selling call options may also reduce the volatility of the fund’s portfolio. The fund intends to buy put options, generally on equity indices but also on individual portfolio securities. The fund buys put options to reduce the volatility of the fund’s portfolio by protecting the fund from the impact of significant market declines. In addition to call options and put options, the fund may use derivatives, such as futures, options, warrants and swap contracts, for hedging purposes and to adjust the return and volatility characteristics of the fund’s investments. The fund may also make other investments, including in derivatives, intended to protect the fund from market volatility, or to take advantage of the potential for returns from instruments that perform well during periods of market volatility. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends, as well as general market conditions, when deciding whether to buy or sell investments. As noted above, Putnam Management will also consider the fund’s overall exposure to each sector. The fund offers classA, classB, classC, classM and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively. ClassA shares generally are not subject to a contingent deferred sales charge, and classM and classY shares are not subject to a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, are not subject to a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares are subject to a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. The expenses for classA, classB, classC, and classM shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, and classM shares, but do not bear a distribution fee. ClassY shares are not available to all investors. Effective February 27, 2017, the fund will be closed to new investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. 28 Strategic Volatility Equity Fund The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific Strategic Volatility Equity Fund 29 security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. Options contracts The fund uses options contracts to generate additional income for the portfolio and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. 30 Strategic Volatility Equity Fund OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund did not have a net liability position on open derivative contracts subject to the Master Agreements. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending, net of expenses, is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund had no securities out on loan. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $317.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit plus a $25,000 flat fee and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of0.21% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. Strategic Volatility Equity Fund 31 The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer certain capital losses of $763,784 recognized during the period between November 1, 2015 and July 31, 2016 to its fiscal year ending July 31, 2017. The aggregate identified cost on a tax basis is $6,157,686, resulting in gross unrealized appreciation and depreciation of $882,958 and $250,453, respectively, or net unrealized appreciation of $632,505. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end mutual funds sponsored by Putnam Management (excluding net assets of funds that are invested in, or that are invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets). Such annual rates may vary as follows: 0.880% of the first $5 billion, 0.680% of the next $50 billion, 0.830% of the next $5 billion, 0.660% of the next $50 billion, 0.780% of the next $10 billion, 0.650% of the next $100 billion and 0.730% of the next $10 billion, 0.645% of any excess thereafter. In addition, the applicable base fee is increased or decreased for each month by an amount based on the performance of the fund. The amount of the increase or decrease is calculated monthly based on a performance adjustment rate that is equal to 0.03 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the S&P 500 Index over the performance period. The maximum annualized performance adjustment rate is +/–0.15%. The performance period is the thirty-six month period then ended or, if the fund has not then operated for thirty-six whole calendar months, the period from the date the fund commenced operations to the end of the month for which the fee adjustment is being computed. Each month, the performance adjustment rate is multiplied by the fund’s average net assets over the performance period and dividing the result by twelve. The resulting dollar amount will be added to, or subtracted from, the base fee for that month. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment will be determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed 32 Strategic Volatility Equity Fund its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.366% of the fund’s average net assets before a decrease of $5,224 (0.071% of the fund’s average net assets) based on performance. Putnam Management has contractually agreed to waive fees (and, to the extent necessary, bear other expenses) of the fund through November 30, 2017 to the extent that the total expenses of the fund (before performance adjustments to the fund’s management fee and excluding brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s distribution plans) would not exceed an annual rate of 1.05% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $923 as a result of this limit. Putnam Management has also contractually agreed, through November 30, 2017 to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $44,794 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing for classA, classB, classC, classM and classY shares that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Putnam Investor Services, Inc. has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts for these share classes will not exceed an annual rate of 0.25% of the fund’s average assets attributable to such accounts. Prior to September 1, 2016, Putnam Investor Services, Inc. received fees for investor servicing for classA, classB, classC, classM and classY shares that included (1) a per account fee for each retail account of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Prior to September 1, 2016, Putnam Investor Services, Inc. had agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts for these share classes would not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $3,482 ClassM 61 ClassB 58 ClassY 1,699 ClassC 253 Total Strategic Volatility Equity Fund 33 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $14 under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $5, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the “Plans”) with respect to the following class shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to the following amounts (“Maximum %”) of the average net assets attributable to each class. The Trustees have approved payment by the fund at the following annual rate (“Approved %”) of the average net assets attributable to each class. During the reporting period, the class-specific expenses related to distribution fees were as follows: Maximum % Approved % Amount ClassA 0.35% 0.25% $5,800 ClassB 1.00% 1.00% 398 ClassC 1.00% 1.00% 1,695 ClassM 1.00% 0.75% 303 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $247 and no monies from the sale of classA and classM shares, respectively, and received $260 and no monies in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% is assessed on certain redemptions of classA shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA redemptions. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $— $1,365,479 U.S. government securities (Long-term) — — Total $— 34 Strategic Volatility Equity Fund Written option transactions during the reporting period are summarized as follows: Written option Written option contract amounts premiums Written options outstanding at the beginning of the reporting period $25,590 $4,478 Options opened 105,471 31,392 Options exercised — — Options expired (102,292) (26,462) Options closed (22,226) (7,772) Written options outstanding at the end of the reporting period $6,543 $1,636 Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: SIX MONTHS ENDED 1/31/17 YEAR ENDED 7/31/16 ClassA Shares Amount Shares Amount Shares sold 6,684 $71,923 36,724 $392,543 Shares issued in connection with reinvestment of distributions 6,380 67,118 5,764 60,871 13,064 139,041 42,488 453,414 Shares repurchased (28,788) (305,975) (91,126) (939,669) Net decrease SIX MONTHS ENDED 1/31/17 YEAR ENDED 7/31/16 ClassB Shares Amount Shares Amount Shares sold 5,875 $61,887 890 $9,226 Shares issued in connection with reinvestment of distributions 401 4,146 175 1,823 6,276 66,033 1,065 11,049 Shares repurchased (2,022) (21,275) (3,584) (37,955) Net increase (decrease) SIX MONTHS ENDED 1/31/17 YEAR ENDED 7/31/16 ClassC Shares Amount Shares Amount Shares sold 1,824 $19,048 16,809 $177,533 Shares issued in connection with reinvestment of distributions 1,441 14,887 679 7,057 3,265 33,935 17,488 184,590 Shares repurchased (3,312) (34,350) (11,732) (122,104) Net increase (decrease) Strategic Volatility Equity Fund 35 SIX MONTHS ENDED 1/31/17 YEAR ENDED 7/31/16 ClassM Shares Amount Shares Amount Shares sold — $— 1,093 $11,379 Shares issued in connection with reinvestment of distributions 334 3,486 194 2,036 334 3,486 1,287 13,415 Shares repurchased (330) (3,460) (255) (2,607) Net increase 4 SIX MONTHS ENDED 1/31/17 YEAR ENDED 7/31/16 ClassY Shares Amount Shares Amount Shares sold 9,902 $106,144 118,258 $1,287,718 Shares issued in connection with reinvestment of distributions 9,307 98,003 10,495 110,927 19,209 204,147 128,753 1,398,645 Shares repurchased (82,071) (879,036) (243,594) (2,534,570) Net decrease At the close of the reporting period, Putnam Investments, LLC owned the following shares of the fund: Shares owned Percentage of ownership Value ClassA 296,000 70.6% $3,128,720 ClassM 1,150 15.1 12,041 At the close of the reporting period, two shareholders of record owned 6.7% and 5.8%, respectively, of the outstanding shares of the fund. Note 5: Affiliated transactions Transactions during the reporting period with any company which is under common ownership or control were as follows: Fair value at the Fair value at the beginning of the Investment end of the Name of affiliate reporting period Purchase cost Sale proceeds income reporting period Putnam Cash Collateral Pool, LLC * $59,400 $165,175 $224,575 $60 $— Putnam Short Term Investment Fund ** 337,935 1,232,974 1,387,372 272 183,537 Totals * No management fees are charged to Putnam Cash Collateral Pool, LLC (Note 1). ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 36 Strategic Volatility Equity Fund Note 7: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Purchased equity option contracts (contract amount) $47,000 Written equity option contracts (contract amount) (Note 3) $19,000 OTC total return swap contracts (notional) $3,600,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period ASSET DERIVATIVES LIABILITY DERIVATIVES Derivatives not accounted for as Statement of Statement of hedging instruments assetsand assetsand under ASC 815 liabilities location Fair value liabilities location Fair value Investments, Equity contracts Receivables $244,958 Payables $916 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Swaps Total Equity contracts $(259,899) $(18,218) $(278,117) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Swaps Total Equity contracts $36,588 $104,972 $141,560 Total Strategic Volatility Equity Fund 37 Note 8: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Citibank, N.A. JPMorgan Chase Bank N.A. Total Assets: OTC Total return swap contracts *# $— $ 111,482 $— $ 111,482 Purchased options **# 12,120 17,079 104,277 133,476 Total Assets Liabilities: OTC Total return swap contracts *# — Written options # 916 — — 916 Total Liabilities $— $— Total Financial and Derivative Net Assets Total collateral received (pledged) †## $— $128,561 $40,000 Net amount $11,204 $— $64,277 * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. ** Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. Note 9: New pronouncements In October 2016, the SEC adopted amendments to rulesunder the Investment Company Act of 1940 (“final rules”) intended to modernize the reporting and disclosure of information by registered investment companies. The final rules amend Regulation S-X and require funds to provide standardized, enhanced derivative disclosure in fund financial statements in a format designed for individual investors. The amendments to Regulation S-X also update the disclosures for other investments and investments in and advances to affiliates and amend the rules regarding the general form and content of fund financial statements.The compliance date for the amendments to Regulation S-X is August 1, 2017. Putnam Management is currently evaluating the amendments and their impact, if any, on the fund’s financial statements. Note 10: Actions by Trustees The Trustees of the Putnam Funds have approved a plan to liquidate the fund.The liquidation is subject to certain conditions and is expected to occur in the first quarter of 2017. 38 Strategic Volatility Equity Fund Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, contact your financial advisor or call Putnam Investor Services at 1-800-225-1581. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Emerging Markets Income Fund Small Cap Growth Fund Floating Rate Income Fund Global Income Trust Blend Government Money Market Fund * Capital Opportunities Fund High Yield Advantage Fund Capital Spectrum Fund High Yield Trust Emerging Markets Equity Fund Income Fund Equity Spectrum Fund Money Market Fund † Europe Equity Fund Short Duration Income Fund Global Equity Fund U.S. Government Income Trust International Capital Opportunities Fund International Equity Fund Tax-free Income Investors Fund AMT-Free Municipal Fund Low Volatility Equity Fund Intermediate-Term Municipal Income Fund Multi-Cap Core Fund Short-Term Municipal Income Fund Research Fund Tax Exempt Income Fund Tax-Free High Yield Fund Value Convertible Securities Fund State tax-free income funds ‡ : Equity Income Fund Arizona, California, Massachusetts, Michigan, Global Dividend Fund Minnesota, New Jersey, New York, Ohio, The Putnam Fund for Growth and Income and Pennsylvania. International Value Fund Multi-Cap Value Fund Small Cap Value Fund Strategic Volatility Equity Fund 39 Absolute Return Retirement Income Fund Lifestyle 1 — a portfolio Absolute Return 100 Fund ® with managed allocations to stocks, bonds, Absolute Return 300 Fund ® and money market investments to generate Absolute Return 500 Fund ® retirement income. Absolute Return 700 Fund ® RetirementReady ® Funds — portfolios with Global Sector adjusting allocations to stocks, bonds, and Global Consumer Fund money market instruments, becoming more Global Energy Fund conservative over time. Global Financials Fund Global Health Care Fund RetirementReady ® 2060 Fund Global Industrials Fund RetirementReady ® 2055 Fund Global Natural Resources Fund RetirementReady ® 2050 Fund Global Sector Fund RetirementReady ® 2045 Fund Global Technology Fund RetirementReady ® 2040 Fund Global Telecommunications Fund RetirementReady ® 2035 Fund Global Utilities Fund RetirementReady ® 2030 Fund RetirementReady ® 2025 Fund Asset Allocation RetirementReady ® 2020 Fund George Putnam Balanced Fund Global Asset Allocation Funds — four investment portfolios that spread your money across a variety of stocks, bonds, and money market instruments. Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund * You could lose money by investing in the fund. Although the fund seeks to preserve the value of your investment at $1.00 per share, it cannot guarantee it will do so. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The fund’s sponsor has no legal obligation to provide financial support to the fund, and you should not expect that the sponsor will provide financial support to the fund at any time. † You could lose money by investing in the fund. Although the fund seeks to preserve the value of your investment at $1.00 per share, it cannot guarantee it will do so. The fund may impose a fee upon sale of your shares or may temporarily suspend your ability to sell shares if the fund’s liquidity falls below required minimums because of market conditions or other factors. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The fund’s sponsor has no legal obligation to provide financial support to the fund, and you should not expect that the sponsor will provide financial support to the fund at any time. ‡ Not available in all states. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 40 Strategic Volatility Equity Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees James F. Clark Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Kenneth R. Leibler, Vice Chair Chief Compliance Officer One Post Office Square Liaquat Ahamed Boston, MA 02109 Ravi Akhoury Michael J. Higgins Barbara M. Baumann Vice President, Treasurer, Investment Sub-Advisor Robert J. Darretta and Clerk Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street Catharine Hill Janet C. Smith London, England SW1A 1LD John A. Hill Vice President, Paul L. Joskow Principal Financial Officer, Marketing Services Robert E. Patterson Principal Accounting Officer, Putnam Retail Management George Putnam, III and Assistant Treasurer One Post Office Square Robert L. Reynolds Boston, MA 02109 Manoj Singh Susan G. Malloy W. Thomas Stephens Vice President and Custodian Assistant Treasurer State Street Bank Officers and Trust Company Robert L. Reynolds Mark C. Trenchard President Vice President and Legal Counsel BSA Compliance Officer Ropes & Gray LLP Jonathan S. Horwitz Executive Vice President, Nancy E. Florek Principal Executive Officer, Vice President, Director of and Compliance Liaison Proxy Voting and Corporate Governance, Assistant Clerk, Robert T. Burns and Associate Treasurer Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam Strategic Volatility Equity Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant's schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: March 31, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: March 31, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial Officer Date: March 31, 2017
